Case 20-10953-LSS   Doc 111-1   Filed 07/22/20   Page 1 of 11




                       Exhibit 1
                                                                                            Case 20-10953-LSS     Doc 111-1        Filed 07/22/20   Page 2 of 11
                                                                                                                                                          Electronically Filed
                                                                                                                                                          7/22/2020 11:46 AM
                                                                                                                                                          Steven D. Grierson
                                                                                                                                                          CLERK OF THE COURT
                                                                                  1   NEOJ
                                                                                      ADAM K. BULT, ESQ., Nevada Bar No. 9332
                                                                                  2   abult@bhfs.com
                                                                                      TRAVIS F. CHANCE, ESQ., Nevada Bar No. 13800
                                                                                  3   tchance@bhfs.com
                                                                                      BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                  4   100 North City Parkway, Suite 1600
                                                                                      Las Vegas, NV 89106-4614
                                                                                  5   Telephone: 702.382.2101
                                                                                      Facsimile: 702.382.8135
                                                                                  6
                                                                                      WILLIAM J. DORSEY, ESQ. (admitted pro hac vice)
                                                                                  7   wdorsey@blankrome.com
                                                                                      BLANK ROME LLP
                                                                                  8   444 West Lake Street, Suite 1650
                                                                                      Chicago, IL 60606
                                                                                  9   Telephone: 312.776.2512
                                                                                      Facsimile: 312.264.2425
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10
                                                                                      Attorneys for Plaintiffs
                                                                                 11
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12                                       DISTRICT COURT
                                                      702.382.2101




                                                                                 13                                 CLARK COUNTY, NEVADA
                                                                                 14   BRETT HATTON, an individual; EARL                   CASE NO.: A-20-812651-B
                                                                                      CORONEL, an individual; AUTUMN                      DEPT NO.: XIII
                                                                                 15   WIND GLOBAL MULTI-STRATEGIES
                                                                                      FUND, LP, a Delaware limited partnership;
                                                                                 16   DAMON GERSH, an individual; JASON                      NOTICE OF ENTRY OF ORDER
                                                                                      ECKENROTH, an individual; SHERRI R.                 DENYING SUPERSEDING MOTION TO
                                                                                 17   SANDS, as Trustee of THE SHERRI R.                  VACATE, ALTER, OR AMEND ORDER
                                                                                      SANDS REVOCABLE TRUST, a Florida                         GRANTING MOTION FOR
                                                                                 18   trust; GLICKFIELD CAPITAL                            APPOINTMENT OF RECEIVER AND
                                                                                      MANAGEMENT, LLC FBO M.                                 REQUEST FOR EVIDENTIARY
                                                                                 19   GLICKFIELD DYNASTY TRUST, a                           HEARING FILED BY DEFENDANT
                                                                                      Maryland trust; GLICKFIELD CAPITAL                   SUREFUNDING, LLC AND JOINDER
                                                                                 20   MANAGEMENT, LLC FBO CHERYL                                     THERETO
                                                                                      NEWMARK, a Maryland Trust;
                                                                                 21   GLICKFIELD CAPITAL MANAGEMENT,
                                                                                      LLC FBO MARLA SCHRAM, a Maryland
                                                                                 22   trust; CARRICKFERGUS INVESTMENTS
                                                                                      LIMITED, a British Virgin Islands company;
                                                                                 23   STEPHANE CARNOT, as Trustee of the
                                                                                      CARNOT FAMILY TRUST, a District of
                                                                                 24   Columbia trust; DORSEY AND WHITNEY
                                                                                      TRUST CO., LLC, as Trustee of the
                                                                                 25   DYLAN TAYLOR 2011 GRANTOR
                                                                                      TRUST, a South Dakota trust; ESECO, LLC,
                                                                                 26   a Michigan limited liability company;
                                                                                      SEQURIS GROUP, LLC, a Michigan
                                                                                 27   limited liability company; MATTHEW
                                                                                      BRIGGS, as Trustee of THE BRIGGS
                                                                                 28   MANAGEMENT TRUST; MICHAEL

                                                                                                                                      1


                                                                                                                  Case Number: A-20-812651-B
                                                                                            Case 20-10953-LSS      Doc 111-1       Filed 07/22/20   Page 3 of 11



                                                                                  1   RUBENSTEIN, an individual; JUNE
                                                                                      FARMER, an individual; THOMAS CARL
                                                                                  2   MYERS, an individual; RICHARD L
                                                                                      ROGERS, an individual; NEAL J.
                                                                                  3   GLICKFIELD, as Trustee of the NEAL J.
                                                                                      GLICKFIELD 2018 TRUST, a Maryland
                                                                                  4   trust; LINEAGE, LLC, a Virginia limited
                                                                                      liability company; CHARLES B. CHOKEL,
                                                                                  5   as Trustee of the CHARLES B. CHOKEL
                                                                                      TRUST U/A 4/21/92, a New Hampshire
                                                                                  6   trust; BRIAN GRAY, an individual; HFJ
                                                                                      INVESTMENTS I, LLC, a Texas limited
                                                                                  7   liability company; PATRICIA B. JONES, as
                                                                                      Trustee of the PATRICIA B JONES
                                                                                  8   REVOCABLE TRUST, a Maryland trust;
                                                                                      JOHN B. SHAW as Trustee of the JOHN B.
                                                                                  9   SHAW 2012 FAMILY GRANTOR TRUST;
                                                                                      and 1086 LLC, a Maryland limited liability
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   company,

                                                                                 11                Plaintiffs,
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12   v.
                                                      702.382.2101




                                                                                 13   SUREFUNDING, LLC, a Delaware limited
                                                                                      liability company;
                                                                                 14
                                                                                                   Defendant.
                                                                                 15

                                                                                 16          PLEASE TAKE NOTICE that ORDER DENYING SUPERSEDING MOTION TO

                                                                                 17   VACATE, ALTER, OR AMEND ORDER GRANTING MOTION FOR APPOINTMENT OF

                                                                                 18   RECEIVER AND REQUEST FOR EVIDENTIARY HEARING FILED BY DEFENDANT

                                                                                 19   SUREFUNDING, LLC AND JOINDER THERETO was entered on the 22nd day of July, 2020.

                                                                                 20
                                                                                      ...
                                                                                 21

                                                                                 22   ...

                                                                                 23
                                                                                      ...
                                                                                 24

                                                                                 25   ...

                                                                                 26

                                                                                 27
                                                                                 28


                                                                                                                                     2
                                                                                      Case 20-10953-LSS       Doc 111-1      Filed 07/22/20      Page 4 of 11



                                                                                  1    A copy of said Order is attached hereto.

                                                                                  2    DATED this 22nd day of July, 2020.

                                                                                  3                               BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                  4                               BY: /s/ Travis F. Chance
                                                                                                                    ADAM K. BULT, ESQ., Nevada Bar No. 9332
                                                                                  5                                 abult@bhfs.com
                                                                                                                    TRAVIS F. CHANCE, ESQ., Nevada Bar No. 13800
                                                                                  6                                 tchance@bhfs.com
                                                                                                                    100 North City Parkway, Suite 1600
                                                                                  7                                 Las Vegas, NV 89106-4614
                                                                                                                    Telephone: 702.382.2101
                                                                                  8                                 Facsimile: 702.382.8135
                                                                                  9
                                                                                                                      BLANK ROME LLP
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10
                                                                                                                      WILLIAM J. DORSEY, ESQ. (admitted pro hac vice)
                                                                                 11                                   wdorsey@blankrome.com
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12                                   Attorneys for Plaintiffs
                                                      702.382.2101




                                                                                 13

                                                                                 14

                                                                                 15

                                                                                 16

                                                                                 17

                                                                                 18

                                                                                 19
                                                                                 20

                                                                                 21

                                                                                 22

                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26

                                                                                 27
                                                                                 28


                                                                                                                                  3
                                                                                           Case 20-10953-LSS         Doc 111-1     Filed 07/22/20    Page 5 of 11



                                                                                  1                                   CERTIFICATE OF SERVICE

                                                                                  2          I HEREBY CERTIFY that I am an employee of Brownstein Hyatt Farber Schreck, LLP,

                                                                                  3   and pursuant to NRCP 5(b), EDCR 8.05, Administrative Order 14-2, and NEFCR 9, I caused a

                                                                                  4   true and correct copy of the foregoing NOTICE OF ENTRY OF ORDER to be submitted

                                                                                  5   electronically for filing and/or service with the Eighth Judicial District Court via the Court's

                                                                                  6   Electronic Filing System on the 22nd day of July, 2020, to the following:

                                                                                  7          Mark J. Connot, Esq.
                                                                                             mconnot@foxrothchild.com
                                                                                  8          Colleen E. McCarty, Esq.
                                                                                             cmccarty@foxrothchild.com
                                                                                  9          FOX ROTHCHILD LLP
                                                                                             1980 Festival Plaza Drive
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10          Las Vegas, NV 89135

                                                                                 11          Attorneys for Defendant SureFunding, LLC
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12          Aaron D. Shipley, Esq.
                                                                                             ashipley@mcdonaldcarano.com
                                                      702.382.2101




                                                                                 13          MCDONALD CARANO LLP
                                                                                             2300 W. Sahara Avenue, Suite 1200
                                                                                 14          Las Vegas, NV 89102

                                                                                 15          Attorneys for Ad Hoc Committee of
                                                                                             SureFunding Noteholders
                                                                                 16

                                                                                 17                                               /s/ Paula Kay
                                                                                                                                 an employee of Brownstein Hyatt Farber Schreck,
                                                                                 18                                              LLP

                                                                                 19
                                                                                 20

                                                                                 21

                                                                                 22

                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26

                                                                                 27
                                                                                 28


                                                                                                                                      4
                                                                                            Case 20-10953-LSS     Doc 111-1        Filed 07/22/20   Page 6 of 11
                                                                                                                                                          Electronically Filed
                                                                                                                                                          7/22/2020 10:30 AM
                                                                                                                                                          Steven D. Grierson
                                                                                                                                                          CLERK OF THE COURT
                                                                                  1   ODM
                                                                                      ADAM K. BULT, ESQ., Nevada Bar No. 9332
                                                                                  2   abult@bhfs.com
                                                                                      TRAVIS F. CHANCE, ESQ., Nevada Bar No. 13800
                                                                                  3   tchance@bhfs.com
                                                                                      BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                  4   100 North City Parkway, Suite 1600
                                                                                      Las Vegas, NV 89106-4614
                                                                                  5   Telephone: 702.382.2101
                                                                                      Facsimile: 702.382.8135
                                                                                  6
                                                                                      WILLIAM J. DORSEY, ESQ. (admitted pro hac vice)
                                                                                  7   wdorsey@blankrome.com
                                                                                      BLANK ROME LLP
                                                                                  8   444 West Lake Street, Suite 1650
                                                                                      Chicago, IL 60606
                                                                                  9   Telephone: 312.776.2512
                                                                                      Facsimile: 312.264.2425
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10
                                                                                      Attorneys for Plaintiffs
                                                                                 11
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12                                       DISTRICT COURT
                                                      702.382.2101




                                                                                 13                                 CLARK COUNTY, NEVADA
                                                                                 14   BRETT HATTON, an individual; EARL                   CASE NO.: A-20-812651-B
                                                                                      CORONEL, an individual; AUTUMN                      DEPT NO.: XIII
                                                                                 15   WIND GLOBAL MULTI-STRATEGIES
                                                                                      FUND, LP, a Delaware limited partnership;             ORDER DENYING SUPERSEDING
                                                                                 16   DAMON GERSH, an individual; JASON                     MOTION TO VACATE, ALTER, OR
                                                                                      ECKENROTH, an individual; SHERRI R.                 AMEND ORDER GRANTING MOTION
                                                                                 17   SANDS, as Trustee of THE SHERRI R.                   FOR APPOINTMENT OF RECEIVER
                                                                                      SANDS REVOCABLE TRUST, a Florida                     AND REQUEST FOR EVIDENTIARY
                                                                                 18   trust; GLICKFIELD CAPITAL                             HEARING FILED BY DEFENDANT
                                                                                      MANAGEMENT, LLC FBO M.                               SUREFUNDING, LLC AND JOINDER
                                                                                 19   GLICKFIELD DYNASTY TRUST, a                                    THERETO
                                                                                      Maryland trust; GLICKFIELD CAPITAL
                                                                                 20   MANAGEMENT, LLC FBO CHERYL
                                                                                      NEWMARK, a Maryland Trust;
                                                                                 21   GLICKFIELD CAPITAL MANAGEMENT,
                                                                                      LLC FBO MARLA SCHRAM, a Maryland
                                                                                 22   trust; CARRICKFERGUS INVESTMENTS
                                                                                      LIMITED, a British Virgin Islands company;
                                                                                 23   STEPHANE CARNOT, as Trustee of the
                                                                                      CARNOT FAMILY TRUST, a District of
                                                                                 24   Columbia trust; DORSEY AND WHITNEY
                                                                                      TRUST CO., LLC, as Trustee of the
                                                                                 25   DYLAN TAYLOR 2011 GRANTOR
                                                                                      TRUST, a South Dakota trust; ESECO, LLC,
                                                                                 26   a Michigan limited liability company;
                                                                                      SEQURIS GROUP, LLC, a Michigan
                                                                                 27   limited liability company; MATTHEW
                                                                                      BRIGGS, as Trustee of THE BRIGGS
                                                                                 28   MANAGEMENT TRUST; MICHAEL
                                                                                      21301632
                                                                                                                                      1

                                                                                                                  Case Number: A-20-812651-B
                                                                                            Case 20-10953-LSS         Doc 111-1     Filed 07/22/20   Page 7 of 11



                                                                                  1   RUBENSTEIN, an individual; JUNE
                                                                                      FARMER, an individual; THOMAS CARL
                                                                                  2   MYERS, an individual; RICHARD L
                                                                                      ROGERS, an individual; NEAL J.
                                                                                  3   GLICKFIELD, as Trustee of the NEAL J.
                                                                                      GLICKFIELD 2018 TRUST, a Maryland
                                                                                  4   trust; LINEAGE, LLC, a Virginia limited
                                                                                      liability company; CHARLES B. CHOKEL,
                                                                                  5   as Trustee of the CHARLES B. CHOKEL
                                                                                      TRUST U/A 4/21/92, a New Hampshire
                                                                                  6   trust; BRIAN GRAY, an individual; HFJ
                                                                                      INVESTMENTS I, LLC, a Texas limited
                                                                                  7   liability company; PATRICIA B. JONES, as
                                                                                      Trustee of the PATRICIA B JONES
                                                                                  8   REVOCABLE TRUST, a Maryland trust;
                                                                                      JOHN B. SHAW as Trustee of the JOHN B.
                                                                                  9   SHAW 2012 FAMILY GRANTOR TRUST;
                                                                                      and 1086 LLC, a Maryland limited liability
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   company,

                                                                                 11                    Plaintiffs,
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12   v.
                                                      702.382.2101




                                                                                 13   SUREFUNDING, LLC, a Delaware limited
                                                                                      liability company;
                                                                                 14
                                                                                                       Defendant.
                                                                                 15

                                                                                 16              This matter having come on for hearing before the Court on July 9, 2020 on Defendant

                                                                                 17   SUREFUNDING, LLC’s (“SureFunding”) Superseding Motion To Vacate, Alter, Or Amend

                                                                                 18   Order Granting Motion For Appointment Of Receiver and Request for Evidentiary Hearing filed

                                                                                 19   by Defendant SureFunding, LLC (the “Superseding Motion”) and Intervenor the NON-PARTY

                                                                                 20   AD HOC COMMITTEE’s (the “Intervenor”) Joinder thereto,

                                                                                 21              Plaintiffs BRETT HATTON, EARL CORONEL, AUTUMN WIND GLOBAL MULTI-

                                                                                 22   STRATEGIES FUND, LP, DAMON GERSH, JASON ECKENROTH, SHERRI R. SANDS, as

                                                                                 23   Trustee of THE SHERRI R. SANDS REVOCABLE TRUST, GLICKFIELD CAPITAL

                                                                                 24   MANAGEMENT, LLC FBO M. GLICKFIELD DYNASTY TRUST, GLICKFIELD CAPITAL

                                                                                 25   MANAGEMENT,              LLC    FBO    CHERYL       NEWMARK,        GLICKFIELD       CAPITAL

                                                                                 26   MANAGEMENT, LLC FBO MARLA SCHRAM, CARRICKFERGUS INVESTMENTS

                                                                                 27   LIMITED, STEPHANE CARNOT, as Trustee of the CARNOT FAMILY TRUST, DORSEY

                                                                                 28   AND WHITNEY TRUST CO., LLC, as Trustee of the DYLAN TAYLOR 2011 GRANTOR

                                                                                      21301632
                                                                                                                                      2
                                                                                            Case 20-10953-LSS          Doc 111-1     Filed 07/22/20    Page 8 of 11



                                                                                  1   TRUST, ESECO, LLC, SEQURIS GROUP, LLC, MATTHEW BRIGGS, as Trustee of THE

                                                                                  2   BRIGGS MANAGEMENT TRUST; MICHAEL RUBENSTEIN, JUNE FARMER, THOMAS

                                                                                  3   CARL MYERS, RICHARD L ROGERS, NEAL J. GLICKFIELD, as Trustee of the NEAL J.

                                                                                  4   GLICKFIELD 2018 TRUST, LINEAGE, LLC, CHARLES B. CHOKEL, as Trustee of the

                                                                                  5   CHARLES B. CHOKEL TRUST U/A 4/21/92, BRIAN GRAY, HFJ INVESTMENTS I, LLC,

                                                                                  6   PATRICIA B. JONES, as Trustee of the PATRICIA B JONES REVOCABLE TRUST, JOHN B.

                                                                                  7   SHAW as Trustee of the JOHN B. SHAW 2012 FAMILY GRANTOR TRUST, and 1086 LLC

                                                                                  8   (collectively, “Plaintiffs”) having appeared by and through their counsel of record Travis F.

                                                                                  9   Chance, Esq., of the law firm of Brownstein Hyatt Farber Schreck, LLP, and William J. Dorsey,
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   Esq., of the law firm of Blank Rome LLP (admitted pro hac vice), SureFunding having appeared

                                                                                 11   by its counsel of record Mark J. Connot, Esq. and Colleen E. McCarty, Esq., of the law firm of
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12   Fox Rothschild LLP, and the Intervenor having appeared by and through its counsel of record
                                                      702.382.2101




                                                                                 13   Aaron D. Shipley, Esq., of the law firm of McDonald Carano LLP,

                                                                                 14              The Court having considered the Superseding Motion, the Joinder, Plaintiffs’ Opposition

                                                                                 15   thereto and its associated exhibits, and SureFunding’s Reply in Support of the Superseding

                                                                                 16   Motion, the pleadings on file herein, and the arguments of counsel at the hearing, finds as

                                                                                 17   follows:

                                                                                 18              1.     On April 7, 2020, this Court entered its Decision granting Plaintiffs’ Motion for

                                                                                 19   Appointment of Receiver (“Decision”) and directed the parties to submit a proposed form of
                                                                                 20   receivership order.

                                                                                 21              2.     On April 10, 2020, SureFunding submitted a Motion to Vacate, Alter, or Amend

                                                                                 22   the Decision on Order Shortening Time to the Court. The Court set SureFunding’s motion to

                                                                                 23   vacate for hearing on April 20, 2020.

                                                                                 24              3.     On April 13, 2020, this Court entered that certain Order Granting Motion for

                                                                                 25   Appointment of Receiver (“Receiver Order”), appointing Michael Flanagan as receiver for the

                                                                                 26   purposes of liquidating SureFunding. Notice of entry of the Receiver Order was filed and served

                                                                                 27   that same day.
                                                                                 28   ...

                                                                                      21301632
                                                                                                                                        3
                                                                                            Case 20-10953-LSS         Doc 111-1       Filed 07/22/20    Page 9 of 11



                                                                                  1              4.   Before SureFunding’s motion to vacate was heard, on April 14, 2020,

                                                                                  2   SureFunding file a Chapter 11 bankruptcy petition in the U.S. Bankruptcy Court for the District

                                                                                  3   of Delaware and invoked the automatic stay to stay these Nevada proceedings, including the

                                                                                  4   hearing on its own motion to vacate.

                                                                                  5              5.   On April 16, 2020, Plaintiffs moved the Delaware Bankruptcy Court to dismiss

                                                                                  6   SureFunding’s bankruptcy petition in favor of this proceeding.

                                                                                  7              6.   Following a two day evidentiary hearing, the Delaware Bankruptcy Court issued a

                                                                                  8   Bench Ruling and Order, concluding that SureFunding had failed to meet its burden of showing a

                                                                                  9   good faith bankruptcy filing; finding that the “Nevada court provides the opportunity for an
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   orderly wind down under an experienced and well qualified receiver”; suspending the Delaware

                                                                                 11   bankruptcy proceedings; and lifting the stay to permit this Court to consider SureFunding’s
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12   motion to vacate.
                                                      702.382.2101




                                                                                 13              7.   On June 5, 2020, SureFunding filed a superseding motion to vacate the Receiver

                                                                                 14   Order (“Superseding Motion”). The Superseding Motion was fully briefed and set for argument

                                                                                 15   on July 9, 2020.

                                                                                 16              8.   Without objection, an ad hoc committee of additional noteholders was permitted to

                                                                                 17   intervene and file a joinder (“Joinder”) to the Superseding Motion. In connection with the briefing

                                                                                 18   of the Superseding Motion and Joinder, Plaintiffs notified the Court that they had prepared a

                                                                                 19   proposed, revised receiver order (“Proposed Order”) clarifying that all noteholders, not just the
                                                                                 20   Plaintiffs, will have input into receivership actions.1

                                                                                 21              9.   This Court has authority under NRS 32.010 to appoint a receiver over

                                                                                 22   SureFunding and properly exercised that authority in appointing Mr. Flanagan. SureFunding

                                                                                 23   admits that this Court has jurisdiction over it and that its principal place of business is in Nevada.

                                                                                 24   This Court did not act beyond its authority in applying NRS 32.010 or in finding that Plaintiffs

                                                                                 25   had made an adequate showing of potential risk of loss and material injury under NRS 32.010(1)

                                                                                 26   in support of the appointment of a receiver. NRS 32.010(5) provides an additional basis for the

                                                                                 27
                                                                                      1
                                                                                        See Notice of Non-Opp’n to the Non-Party Ad Hoc Committee’s Mot. to Int., filed July 6, 2020,
                                                                                 28   at Ex. A.

                                                                                      21301632
                                                                                                                                         4
                                                                                            Case 20-10953-LSS         Doc 111-1      Filed 07/22/20     Page 10 of 11



                                                                                  1   appointment of a receiver, as SureFunding admits it is insolvent and/or in imminent danger of

                                                                                  2   insolvency. This fact is further evidenced by its filing of the Delaware bankruptcy petition.

                                                                                  3              10.   The Court further finds that this action and Plaintiffs’ motion to appoint a receiver

                                                                                  4   are not barred by the Third Amended Note Purchase Agreement and Plaintiffs do not lack

                                                                                  5   standing. NRS 32.010 gives any “creditor” the right to seek the appointment of a receiver. It is

                                                                                  6   not a secured lender remedy and thus any prohibition in the Third Amended Note Purchase

                                                                                  7   Agreement on exercising rights “with respect to the Collateral” do not apply to the relief

                                                                                  8   requested here. Moreover, SureFunding failed to demonstrate that Plaintiffs here are actually

                                                                                  9   seeking to exercise any rights with respect to the Collateral that would be otherwise prohibited
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   under the Third Amended Note Purchase Agreement and further failed to demonstrate that each

                                                                                 11   Plaintiff was a party to the Third Amended Note Purchase Agreement or is otherwise bound by its
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12   terms. The Court notes that the copy attached to the Superseding Motion is unsigned.
                                                      702.382.2101




                                                                                 13              11.   The Court also did not misapprehend the role of a CRO. Rather, the Court has

                                                                                 14   concluded – and SureFunding has admitted – that it is in liquidation and that Mr. Flanagan is

                                                                                 15   qualified to run that process. This is not a basis to vacate or reconsider the Receiver Order.

                                                                                 16              12.   Finally, the Court did not misapply NRS 86.5411 to a Delaware LLC, as

                                                                                 17   SureFunding contends in the Superseding Motion. The Court relied on NRS 32.010 to order the

                                                                                 18   appointment of the receiver and pointed to NRS 86.5411 as a point of comparison only.

                                                                                 19   ...
                                                                                 20   ...

                                                                                 21   ...

                                                                                 22   ...

                                                                                 23   ...

                                                                                 24   ...

                                                                                 25   ...

                                                                                 26   ...

                                                                                 27   ...
                                                                                 28   ...

                                                                                      21301632
                                                                                                                                        5
                                                                                           Case 20-10953-LSS         Doc 111-1      Filed 07/22/20    Page 11 of 11



                                                                                  1              Based upon the foregoing, the Superseding Motion and Joinder are hereby DENIED in
                                                                                  2   their entirety. Upon the Delaware Bankruptcy Court’s entry of an order lifting the stay, this Court
                                                                                  3   will consider a revised form of receivership order to be provided by Plaintiffs.
                                                                                  4              IT IS SO ORDERED.
                                                                                  5                         22 day of July, 2020.
                                                                                                 DATED this ____
                                                                                  6
                                                                                                                                    _________________________________________
                                                                                  7                                                 HON. MARK R. DENTON, District Court Judge

                                                                                  8   Respectfully Submitted By:

                                                                                  9   BROWNSTEIN HYATT FARBER SCHRECK, LLP
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   BY: /s/ Travis F. Chance
                                                                                      ADAM K. BULT, ESQ., Nevada Bar No. 9332
                                                                                 11   TRAVIS F. CHANCE, ESQ., Nevada Bar No. 13800
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12   BLANK ROME LLP
                                                                                      WILLIAM J. DORSEY, ESQ. (admitted pro hac vice)
                                                      702.382.2101




                                                                                 13   wdorsey@blankrome.com

                                                                                 14   Attorneys for Plaintiffs

                                                                                 15

                                                                                 16

                                                                                 17

                                                                                 18

                                                                                 19
                                                                                 20

                                                                                 21

                                                                                 22

                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26

                                                                                 27
                                                                                 28

                                                                                      21301632
                                                                                                                                       6
